Title: From George Washington to David Ross, Jr., 12 February 1782
From: Washington, George
To: Ross, David, Jr.


                  
                     Sir
                     Philada 12th Feby 1782
                  
                  In my letter to you of the 10th of Decemr last I informed you, that to prevent delay, I had empowered His Excellency Count de Rochambeau to grant passports, upon your application, to any Vessels laden with Tobacco for the payment of the goods purchased of the British Merchants at York Town.  It has since been suggested, that passports for Merchandise of any kind, if granted by any other power than that of Congress or under their immediate authority, may, possibly, not be deemed valid by the Captains of privateers or other armed Vessels.  Therefore, to prevent disputes the applications, when necessary, are hereafter to be made to the Secretary of Congress who is empowered to grant the passports.  I am Sir Yr most obt servt.
                  
               